UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6495



M. RODNEY E. JONES, a/k/a Rodney E. Jones,
a/k/a Rodney M. Jones,

                                             Petitioner - Appellant,


          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
JON E. OZMINT, Director of South Carolina
Department of Corrections; STATE OF SOUTH
CAROLINA; HENRY DARGAN MCMASTER, Attorney
General of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-2358-3)


Submitted:   August 25, 2004            Decided:   September 13, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


M. Rodney E. Jones, Appellant Pro Se. David Michael Tatarsky, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          M. Rodney E. Jones appeals from the order of the district

court accepting the report and recommendation of the magistrate

judge and dismissing Jones’ petition filed under 28 U.S.C. § 2254

(2000).

          The district court dismissed Jones’ complaint after it

concluded that Jones had waived his right to de novo review by

failing to file timely objections to the report and recommendation

of the magistrate judge.    Thereafter, Jones filed an objection in

which he claimed to have filed a timely objection by depositing his

filing with prison officials for mailing on January 15, 2004.        See

Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that prisoner’s

notice of appeal is deemed filed on the date it was deposited with

prison officials for mailing).      The district court construed this

filing as a notice of appeal and forwarded the record to this court

for review.

          Because it is unclear from the record whether Jones filed

timely objections by giving objections to prison officials for

mailing within the period for filing objections, we remand the

matter to the district court for the limited determination of

whether   Jones   filed   timely    objections   to   the   report   and

recommendation of the magistrate judge.     Following the appropriate

analysis by the district court, the record shall be returned to

this court for further review.



                                                               REMANDED

                                   - 3 -